Citation Nr: 0621859	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-13 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for cervical strain with 
degenerative changes, claimed as neck injury and as secondary 
to the service-connected degenerative changes of the lumbar 
spine.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from January 1957 to 
January 1960.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 decision of the RO.  



FINDINGS OF FACT

The veteran currently is shown as likely as not to have 
cervical spine degenerative changes due to an injury that 
occurred during his period of active military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
cervical spine disability manifested by degenerative changes 
is due to an injury that was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to notify and assist

The veteran contends that he has developed a neck injury as a 
result of active service.  He notes that he while on active 
duty service, he sustained a neck injury.  As a result of 
that injury, the veteran contends that he developed 
degenerative arthritis, which resulted in his current 
disability.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  

The Board finds that the duty to notify and duty to assist 
the veteran has been met in this case.  Furthermore, given 
the favorable action taken hereinbelow, any failures in the 
duty to notify or duty to assist are harmless error, as it 
has failed to result in any prejudice to the veteran.  


Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The veteran is seeking service connection for cervical strain 
with degenerative change, claimed as due to a neck injury 
suffered in service.  

He asserts that he began suffering from neck pain after being 
hit by a car during his service and the pain has continued to 
the present.  

A careful review of the veteran's service medical records 
shows that, in an April 1958 medical record, it was 
documented that the veteran suffered a compound leg fracture 
and occipital laceration as a result of a car accident.  
Other documents in the record report the veteran as having 
sustained a fractured skull.  

In August 1996, the veteran visited a private doctor and 
reported that he had a long history of back and neck pain.  
The doctor noted that the veteran had "a common compensatory 
pattern found throughout with abnormal pattern in the neck."  
The doctor gave him an osteopathic manipulative treatment 
after which the veteran experienced better neck and head 
rotation.  

In January 1999, the veteran was involved in another accident 
when he rolled his truck.  The veteran sustained no further 
injury to his neck from this incident.  

In May 2003, the veteran visited a private doctor and 
reported a very tight neck.  The doctor ordered a radiology 
report.  The June 2003 radiology report contained a doctor's 
handwritten note stating that the veteran had arthritis of 
the lower neck that could cause neck/shoulder/arm pain and 
numbness that could get worse if he did not do exercises.  

The veteran underwent a VA examination in July 2004.  The 
examiner stated that "given the evidence provided by the 
veteran of being struck by a car resulting in serious lower 
extremity fracture and loss of consciousness at the scene 
with occipital laceration, it [was] plausible to conclude 
that the cervical spine was impacted to some degree; however, 
considering the absence of any medical records over the 
course of the following 5 decades, any connection with the 
veteran's current complaints and the motor vehicle accident 
would be purely speculative."  

Regarding a relationship to military service, the veteran's 
in-service accident is documented by the medical records from 
that period.  The Board finds it to be significant that other 
records reflect an injury of the extent that would produce a 
fractured skull.  

The veteran also has reported having had a continuity of neck 
pain, stiffness, and limited motion since the accident.  

Although not competent to diagnose a medical disability or 
render an opinion regarding its etiology, see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), the veteran is certainly 
competent to report the above symptoms related to his neck.  

The post-service VA and private medical evidence clearly show 
degenerative changes in the cervical spine.  Further, on VA 
examination in July 2004, the examiner concluded that the 
cervical spine was impacted to some degree from the in-
service motor vehicle accident.  

Hence, the Board finds the evidence to be in relative 
equipoise in showing that the currently demonstrated cervical 
spine degenerative changes as likely as not are due to an 
injury incurred during his period of active service.  

By extending the benefit of the doubt to the veteran, service 
connection is warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002).  




ORDER

Service connection for cervical spine degenerative changes is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


